ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_05_FR.txt. 217

OPINION DISSIDENTE DE M. KRYLOV

Je partage l'opinion de la Cour selon laquelle l'Organisation des
Nations Unies a le droit de présenter une réclamation internationale
pour obtenir la réparation des dommages causés à l'Organisation
elle-même, c’est-à-dire que je réponds affirmativement à la question
I a) posée à la Cour par l’Assemblée-générale. On peut ne pas douter
que l'Organisation soit habilitée à défendre son patrimoine, en
particulier, à réclamer le dommage direct subi par elle-même, y
compris les sommes payées dans le cas où un fonctionnaire de l’Or-
ganisation subit un dommage dans l'exercice de ses fonctions,
par exemple les frais d’obséques, les dépenses médicales, les primes.
d’assurances, etc. Selon mon opinion, la réponse affirmative a la
question I a) satisfait pleinement aux nécessités pratiques soule-
vées par le Secrétaire général des Nations Unies.

Me ralliant, pour une large part, aux arguments avancés dans
les opinions dissidentes des juges Hackworth et Badawi Pacha, je
pense que l'Organisation des Nations Unies n’a pas, selon le droit
international en vigueur, le droit de réclamer la réparation des
dommages subis par un de ses agents.

La majorité de la Cour fonde ce droit de réclamation sur Ie
droit de protection fonctionnelle exercé par l'Organisation envers
ses fonctionnaires et — plus généralement — ses agents.

Je ne peux que m’associer au désir exprimé unanimement par
l’Assemblée générale des Nations Unies dans les « considérants » de
la Résolution du 3 décembre 1948: « assurer à l'avenir à leurs
agents une protection maximum ».

Mais je pense que ce but doit être atteint proprio mod), c'est-à-
dire par l'élaboration et la conclusion d’une convention générale.
Je pense que l’on doit procéder de la même façon que dans le cas
de la Convention sur les privilèges et immunités de l'Organisation,
des représentants des gouvernements et des fonctionnaires de
l'Organisation.

Affirmer, dans l'avis de la Cour, le droit de protection inter-
nationale de l'Organisation envers ses agents comme droit existant,
c'est introduire une règle nouvelle du droit international et — qui
plus est — une règle qui est en concurrence avec celle de la pro-
tection diplomatique qui appartient à chaque Etat envers ses
ressortissants. |

La règle prétendue nouvelle de protection fonctionnelle fera naître
des conflits ou des collisions avec le droit international en vigueur.
Or, la Cour n’a pas le droit de créer un droit de protection fonction-
nelle inconnu du droit international existant.

47
218 OPINION DISSIDENTE DE M. KRYLOV

La Cour constate elle-même qu’elle se trouve devant « la situation
nouvelle », mais elle se croit autorisée à raisonner, si l'on peut dire,
de lege ferenda.

Je ne puis me rallier davantage aux affirmations suivantes de la
majorité de la Cour. La Cour croit pouvoir comprendre le terme
« agent » dans le sens le plus large. Il me semble qu'il faut inter-
préter limitativement le terme «agent ». Les représentants des
gouvernements accrédités auprès de l'Organisation et les membres
des délégations respectives ne sont pas des agents de l'Organisa-
tion. Les représentants des gouvernements, dans les commissions
diverses de l'Organisation des Nations Unies, ne sont pas non plus
des agents de l'Organisation des Nations Unies. |

La collision entre les règles existantes du droit international
(protection diplomatique des ressortissants) et les règles proclamées
comme existantes par la Cour, c’est-à-dire les règles de protection
fonctionnelle, s’intensifie encore plus par le fait que la majorité de
. la Cour affirme même que la protection de l'Organisation des Nations
Unies envers son agent peut s'exercer contre l'Etat dont l'agent est
ressortissant. On se trouve ainsi bien au delà des limites du droit
international en vigueur.

Je ne perds pas de vue que la protection de l'Organisation des
Nations Unies n’est que fonctionnelle, c’est-à-dire n’est affirmée
que dans le cas où l'agent de l'Organisation « exerce ses fonctions »,
mais la collision entre deux modes de protection — celle de I’ Orga-
nisation des Nations Unies et celle de l’État — subsiste quand
même. ;

Ii faut noter encore que les relations entre l’État et ses ressor-
tissants relévent essentiellement de la compétence nationale de
l'État. La protection fonctionnelle affirmée par la Cour se trouve
en contradiction avec cette régle bien établie.

Ainsi, je peux affirmer que la protection de l’Organisation des
Nations Unies envers ses agents ne peut pas étre fondée du point
de vue du droit international en vigueur, méme si nous avons en
vue les relations entre l'Organisation des Nations Unies et ses
Etats Membres.

Encore moins peut-on affirmer ce droit de l’Organisation des
Nations Unies envers les Etats non membres. Il est vrai que l’arti-
cle 2, paragraphe 6, de la Charte prévoit que les États qui ne sont
pas membres des Nations Unies agissent conformément aux prin-
cipes de l'Organisation (chapitre I de la Charte) « dans la mesure
nécessaire au maintien de la paix et de la sécurité internationales ».
Mais ce paragraphe n’a que trop peu de lien avec le droit de l’Orga-
nisation des Nations Unies de présenter une réclamation inter-
nationale aux fins de recevoir la compensation du dommage.

Sans doute, les États non membres ne peuvent pas ne pas recon-
naître l’existence de l'Organisation des Nations Unies comme un
fait objectif. Mais, pour qu'ils soient liés par une obligation juridique

48
219 OPINION DISSIDENTE DE M. KRYLOV

envers l'Organisation, il faut que celle-ci conclue un accord spécial
avec ces Etats.

Je me rallie à la préoccupation de la majorité de la Cour de
trouver les moyens juridiques appropriés pour que l'Organisation
des Nations Unies puisse atteindre ses buts — dans le cas présent,
puisse protéger ses agents. Mais, comme je l’ai déjà dit, il faut
fonder le droit de l'Organisation des Nations Unies de présenter la
réclamation de droit international pour protéger son agent sur le
consentement exprès des Etats, soit par l'élaboration et la conclu-
sion d’une convention générale, soit par des accords del’ Organi-
sation conclus avec les Etats respectifs dans chaque cas d’espéce.

Selon mon opinion, la Cour ne peut pas sanctionner, par son
avis, la création d’une règle nouvelle du droit international, surtout
dans le cas présent, quand la régle nouvelle peut apporter des
complications diverses.

La majorité de la Cour a en vue la protection fonctionnelle d’un
agent de l’Organisation des Nations Unies, même contre l'État
national de cet agent. Mais elle n’envisage pas, par exemple, la
situation contraire — et possible — quand cet Etat trouvera
opportun et nécessaire de protéger cet agent contre les actes de
l'Organisation elle-même.

La Cour ne peut qu’interpréter et développer le droit international
en vigueur, elle ne peut statuer que conformément au droit inter-
national. Dans le cas présent, la Cour ne pourrait fonder sa réponse
affirmative à la question I 8), ni sur la convention internationale
existante, ni sur la coutume internationale (comme une preuve d'une
pratique générale), ni, non plus, sur aucun principe général du droit
{reconnu par les nations).

Telle est la raison de ma réponse négative à la question I b)
posée par l’Assemblée générale, ce qui me dispense de l'obligation
de donner une réponse à la question II.

(Signé) S. KRYLOV.

49
